DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al (2008/0050644).
Christensen teaches a battery, comprising: an electrolyte; an anode positioned in the electrolyte; a cathode positioned in the electrolyte; and a lithium reservoir electrode positioned in the electrolyte; wherein the lithium reservoir is in ionic communication with the cathode (see main Fig and para 0060 for ionic communication).
Claims 2 and 3 are addressed by the function of the lithium reservoir and lithium-iron-phosphate is a common cathode material.
Claim 4 is addressed by the use of first and second separator regions recited in the Abstract.
Claim 5 is addressed by the function of switches 513 and 514.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaglesham et al (2016/0006081).
Eaglesham discloses a method of producing a lithium ion battery, comprising: a) spacing a first electrode 1940 from a second electrode 1920 to define a first battery space therebetween; b) placing a first volume of lithium ion conducting electrolyte 1930 in the first battery space; c) spacing a third electrode 1950 from the first electrode 1940 to define a second battery space therebetween; and d) placing a second volume of lithium ion conducting electrolyte 1930 in the second battery space; wherein the third electrode is a lithium reservoir.
Claims 10-13 only recite intrinsic features of known battery arrangements, such as the first electrode being carbon and another electrode being lithium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaglesham (2016/0006081) in view of Christensen (2008/0050644).
Eaglesham discloses a method of producing a lithium ion battery, comprising: a) spacing a first electrode 1940 from a second electrode 1920 to define a first battery space therebetween; b) placing a first volume of lithium ion conducting electrolyte 1930 in the first battery space; c) spacing a third electrode 1950 from the first electrode 1940 to define a second battery space therebetween; and d) placing a second volume of lithium ion conducting electrolyte 1930 in the second battery space; wherein the third electrode is a lithium reservoir.
The device taught by Eaglesham differs from the claims by not being said to include a third volume of electrolyte and a second separator positioned between the second volume of electrolyte and the third electrolyte volume.
Christensen teaches a lithium ion battery of the type having volumes of electrolytes which is said to have first and second separators (see Abstract).
It would have been obvious to combine the two separators taught by Christensen into the lithium-ion battery of Eaglesham to meet the claims because both teachings are related by being lithium-ion battery device having multiple electrolyte spaces, with the use of two separators in Christensen forming a third space that allows for greater control of the operation of a lithium reservoir arrangement.
With respect to claims 7 and 8, the examiner searched the term “mesocarbon” and found the use of such a material in lithium-ion batteries to be unremarkable conventional practice in the art.
The switches of claim 9 are addressed by the use of switches 513 and 514 in Christensen.
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The sequence of switch operation recited in claim 14 has not been taught or been fairly suggested by the prior art of record.



 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 3, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836